HEDRICK, Chief Judge.
Defendant assigns error to the denial of his timely “motions to dismiss” made at the conclusion of the State’s evidence and at the conclusion of defendant’s evidence. The record discloses that at the close of the State’s evidence when defendant made a motion to dismiss, the following colloquy took place between the judge and the assistant district attorney:
COURT: What does the State say to the essential element the defendant used force sufficient to over come [sic] any resistance the victim might make?
Mr. Clark: Your Honor, the State would have a copy of a summary of State vs. Strickland, 318 North Carolina Supreme Court from the Advance Sheet, Pages 656 and 657 that I will review, and I have a copy, if you wish to see that.
COURT: All right.
Mr. CLARK: The State’s position would be that certainly more showing being made than that of constructive force, which Your Honor is aware in the law as to what constructive force is. My recollection of the evidence was that the defendant in this case did place his hands and body upon the victim, that she verbally and physically resisted that, verbally by telling him to leave, to not continue; that, physically, she testified at one point, again from my recollection, that she pushed him away; that at another time within the bathroom area, that her recollection was that she thought that she had slapped at him with her hands.
*683COURT: Well, in this case you’ve given me, for example, he refused to leave the premises, broke the latch from behind, put his hand over her mouth. “He pulled me into the bedroom, pulled me by the arm. Did you scream or holler? No, I was so scared of what would happen. Did he have hold of you at the time? Yes, sir. What happened when he pushed you on the bed? He pulled my pants off and had sex. Did he have power over you the entire time? Yes, sir.”
That’s quite a whole bushel basket full of evidence different from what you have here. There is no evidence of any scared or frightened. She never testified that she was in fear. The only thing he did was put her on the sink every time she got off.
Mr. CLARK: Well, I would have to review all my notes, Your Honor, but she was — she considered striking him with a hairspray bottle that was there on the sink; that the defendant tugged on clothing that she was wearing and did stretch, as Your Honor has seen, the items in evidence, that the button has been stretched. Taking the evidence in the light most favorable to the State, that she did strike at him while she was in the bathroom by smaking [sic] at his hand, but she did, in fact, at the outset of the assault fight back by pushing at him, and he would not let go.
COURT: There’s no evidence that he ever had hold of her.
Mr. Clark: Your Honor, the evidence —
COURT: I’ll submit it to the jury, but it will never last in Raleigh, if it gets by the 12. If you want it to go to the jury that will be fine, but it will never last.
In his brief defendant cites State v. Alston, 310 N.C. 399, 312 S.E. 2d 470 (1984) in support of his contention that the evidence in the present case fails to disclose either actual or constructive force. In Alston the Court held that the victim’s “general fear” of the defendant was not sufficient to show that the defendant used the force required to support a rape conviction, absent evidence that the defendant used force or threats to overcome the will of *684the victim to resist the sexual intercourse alleged to have been rape. In State v. Strickland, 318 N.C. 653, 351 S.E. 2d 281 (1987), the North Carolina Supreme Court distinguished the facts in that case from the facts in Alston. In Strickland, the State presented evidence that the defendant used both actual and constructive force in that the defendant refused to leave the victim’s premises, broke the latch off her screen door, forced his way into her home, grabbed the victim from behind, and put his hand over her mouth before pulling her into the bedroom and raping her.
In our opinion the trial judge’s statement with respect to Strickland and the sufficiency of the evidence in the present case “[t]hat’s quite a whole bushel basket full of evidence different from what you have here,” and “I’ll submit it to the jury, but it will never last in Raleigh, if it gets by the 12,” is most prophetic. We do not understand, however, why the able judge proceeded thereafter to submit the case to the jury and to allow its verdict to stand.
While the evidence in the present case is sufficient to disclose that defendant had sexual intercourse with the sixteen-year-old female against her will, it is, in our opinion, devoid of evidence sufficient to show that the sexual act was accomplished “by force” as is required by G.S. 14-27.3(a)(l). See State v. Alston, 310 N.C. 399, 312 S.E. 2d 470 (1984), and State v. Strickland, 318 N.C. 653, 351 S.E. 2d 281 (1987). Therefore, we hold that the trial court erred in denying defendant’s motions to dismiss.
Reversed.
Judge COZORT concurs.
Judge WELLS dissents.